       Case: 1:19-cv-02294 Doc #: 1 Filed: 10/01/19 1 of 15. PageID #: 1



              IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


SOURYANA KOUIDER and                         )
SADREDDINE BEN TAOFIK
CHAIBI                                       )
 on behalf of their child,
 John Doe                                    )
  6088 Pearl Road
  Parma Heights, OH 44130                    )       C O M P L A IN T

                                 Plaintiffs, )
               -vs-                              Trial by Jury Endorsed Hereon
                                             )

PARMA CITY SCHOOL DISTRICT                   )
  5311 Longwood Avenue
  Parma, OH 44134                            )

              and                            )

ANTHONY BAEZ, in his official and )
personal capacity
  5311 Longwood Avenue             )
  Parma, OH 44134
                                   )
                       Defendants.


                                INTRODUCTION
  1. This is an action brought to secure enforcement of federally protected rights

     arising out of governmental misconduct, encroachment and abuse in violation

     of the Fourth and Fourteenth Amendments to the Constitution of the United

     States and in its application.
                                                                           1|Page
      Case: 1:19-cv-02294 Doc #: 1 Filed: 10/01/19 2 of 15. PageID #: 2



2. The Plaintiffs seek declaratory, injunctive relief and damages.

                       CLAIMS AND JURISDICTION

3. This action is initiated pursuant to the Civil Rights Act of 1871, 42 U.S.C.

   §1983 to redress the deprivation under color of statue, ordinance, regulation,

   custom or usage of rights, privileges and immunities secured to plaintiffs under

   the Fourth and Fourteenth Amendment to the United States Constitution.

4. Jurisdiction is invoked pursuant to 28 U.S.C §§ 1331 and 1343(a)(3) and (4). To

   the extent declaratory relief is sought, claims are asserted pursuant to 28 U.S.C.

   §§ 2201 and 2202.

5. At all times relevant to this complaint, Defendants have acted under color of

   law and under color of the statutes, ordinances, charter, regulations, customs,

   usages and practices of local government and a government official of the city

   of Parma, Ohio.

6. With respect to state law claims, jurisdiction is invoked pursuant to 28 U.S.C. §

   1367.


                                  PARTIES

7. Plaintiffs SOURYANA KOUIDER and SADREDDINE BEN TAOFIK

   CHAIBI, on behalf of their son, John Doe are persons who reside in Cuyahoga

   County, Ohio within the jurisdiction of the United States District Court for the

   Northern District of Ohio.


                                                                           2|Page
     Case: 1:19-cv-02294 Doc #: 1 Filed: 10/01/19 3 of 15. PageID #: 3



8. Defendant PARMA CITY SCHOOL DISTRICT is a political subdivision of

   the State of Ohio charged with the administration of a public school district, is

   obligated to operate pursuant to the rules and regulations of the State of Ohio

   and pursuant to obligations under the Constitution of the State of Ohio and

   the United States, and is an entity operating public education in and around the

   City of Parma and others and is otherwise responsible for the formulation,

   implementation and enforcement of all policies, practices, procedures, acts and

   conduct regarding the administration of matters affecting the children attending

   public schools in those communities and regarding the administration of

   matters affecting the children, family, employees and board members of the

   District.

9. Defendant Anthony Baez is the Lead Officer and School Resource Officer

   (SRO) within Defendant Parma City School District’s Department of Safety

   and Security who was at all relevant times employed by the Parma City School

   District and remains employed to date.


                                    Count I

     EQUAL PROTECTION AND DUE PROCESS CLAIMS UNDER
    THE FOURTEENTH AMENDMENT TO THE CONSTITUTION
                 OF THE UNITED STATES

10. Plaintiffs reassert the foregoing allegations and incorporate them by reference

   as if fully set forth herein.


                                                                          3|Page
     Case: 1:19-cv-02294 Doc #: 1 Filed: 10/01/19 4 of 15. PageID #: 4



11. Souryana and Sadreddine are the parents of eight year old John Doe.

12. John Doe attends John Muir Elementary School in Parma, Ohio.

13. John Doe has been diagnosed with a learning disability.

14. Joe Doe is on a plan mandating Defendant Parma City School District’s

   responsibility to accommodate the disability which he suffers.

15. The Plaintiffs, originally from Algeria and Tunisia, are citizens of the United

   States.

16. School Resource Officers (SROs) are placed in schools to protect the children

   and to ensure that the school offers a safe learning environment.

17. Since the beginning of this school year, John Doe was referenced as a “DACA”

   by Parma City School SROs.

18. “DACA” is an acronym for Deferred Action for Child Arrivals but is used

   pejoratively by SROs based on the ethnicity and ancestry of the parents of John

   Doe.

19. Although John Doe is a citizen of the United States, he is an Arab-American

   and considered an Arab by Parma City School District SROs.

20. On or around September 18, 2019, John Doe was accused of acting out in

   class.

21. SROs Anthony Baez and Nick Santora responded to the classroom and

   physically restrained John Doe with unreasonable force.



                                                                          4|Page
     Case: 1:19-cv-02294 Doc #: 1 Filed: 10/01/19 5 of 15. PageID #: 5



22. Although others within the school district consider John Doe to be a loving

   child, at least one of the SROs, SRO Santora, has disregarded John Doe as

   disabled and refers to him openly as a “bad-ass” child.

23. The action to physically restrain John Doe, an eight year old child with a

   disability, was unnecessary based upon the circumstances.

24. After restraining John Doe, Defendant Baez and Santora took the child to the

   principal’s office.

25. While in the principal’s office, Defendant Baez and Santora taunted and

   provoked the child in order to get him to react.

26. While in the principal’s office, Defendant Baez took the child’s juice box and

   drank out of the juice box in front of the child.

27. After being taunted by the SROs, the child attempted to recover his juice box.

28. Instead of handing the juice box to the child, Defendant Anthony Baez sprayed

   eight year old John Doe in his face and on his clothing by squeezing the juice

   box toward him.

29. Soaking the child in juice was a form of amusement to Defendant Baez and

   Santora who freely admitted he found it hilarious.

30. The child verbally accused Baez of spraying him with the juice box.

31. Baez, jousting in an attempt to outwit the disabled child, attempted to turn the

   situation around and accused John Doe of spilling the juice box all over himself

   which he knew was untrue.
                                                                          5|Page
     Case: 1:19-cv-02294 Doc #: 1 Filed: 10/01/19 6 of 15. PageID #: 6



32. Both Defendant Baez and Santora are recorded admitting to the incident and

   laughing about it.

33. On September 18, 2019, the child was suspended from school until early

   October 2019.

34. Defendant Parma City School District conducted an informal hearing in which

   the disabled child was expected to defend himself against Defendant Anthony

   Baez.

35. The suspension was issued, at least in part, based on the factual

   misrepresentations of Defendant Baez.

36. The child is now fearful of returning to school because of the abusive behavior

   of Defendant Anthony Baez and other adults employed by Defendant Parma

   City School District.

37. The consequence of the suspension based on factual misrepresentations of

   Defendant Baez and the actions taken by Defendant Parma City School

   District have exacerbated the child’s understandable fear and anxiety.

38. Defendant Parma City School District failed to properly train its employees in

   responding to and caring for a disabled child.

39. Defendant Parma City School District failed to properly train its employees in

   responding to and caring for issues of the diversity of children within the

   school district.

40. As a child of Arab-Americans, John Doe was targeted by Defendant Baez.
                                                                            6|Page
     Case: 1:19-cv-02294 Doc #: 1 Filed: 10/01/19 7 of 15. PageID #: 7



41. Defendant Baez and Santora perceived John Doe as an Arab.

42. As a disabled child, John Doe was targeted by Defendant Baez and Santora.

43. The acts and conduct of Defendants have been in wanton and reckless

   disregard of the rights and feelings of the Plaintiffs arising out of Defendant

   Baez’s humiliating attack on their child.

44. The acts and conduct of Defendant Baez led to the child being suspended

   based on the factual misrepresentations of Defendant Parma City School

   District’s Lead Officer and SRO.

45. As a result of the acts and conduct by Defendants, Plaintiffs and their child

   have been deprived of their personal and individual rights ensured under both

   the Equal Protection Clause and Due Process Clause of the Fourteenth

   Amendment to the Constitution of the United States.

46. Defendants knowingly and intentionally violated the rights of Plaintiffs as

   parents of the child and the rights of the child under both the Equal Protection

   Clause and the Due Process Clause of the Fourteenth Amendment to the

   Constitution of the United States.

47. As a result of the acts and conduct of Defendants, Plaintiffs and their child

   have suffered from significant emotional distress, pain and suffering.

48. As a result of the acts and conduct of Defendants, Plaintiffs and their child

   have been injured because of Defendants’ inability to protect their child within

   the public school environment and cannot assure their child that he will not be
                                                                            7|Page
     Case: 1:19-cv-02294 Doc #: 1 Filed: 10/01/19 8 of 15. PageID #: 8



   subjected to further acts and conduct which have exacerbated his fear and

   anxiety.

49. The acts and conduct of Defendants Parma City School District and Anthony

   Baez resulted as a consequence of their deliberate indifference to the rights of a

   plaintiffs and their disabled child and in derogation of the equal protection and

   due process rights of the plaintiffs.


                                      Count II

         CLAIMS UNDER THE FOURTH AMENDMENT TO THE
              CONSTITUTION OF THE UNITED STATES

50. Plaintiffs reassert the foregoing allegations and incorporate them by reference

   as if fully set forth herein.

51. As an SRO, Defendant Anthony Baez acted under the authority of his

   governmental position and under color of state law on behalf of Defendant

   Parma City School District.

52. As a result of the acts and conduct by Defendants, John Doe, the disabled child

   of the plaintiffs, has been deprived of his personal and individual rights insured

   under the Fourth Amendment to the Constitution of the United States.

53. Defendant Anthony Baez, while acting under color of state law, detained,

   physically restrained and attacked a disabled child.




                                                                           8|Page
     Case: 1:19-cv-02294 Doc #: 1 Filed: 10/01/19 9 of 15. PageID #: 9



54. In order to cover up his actions, Defendant Anthony Baez overtly made factual

   misrepresentations about what had occurred and blamed the child for the

   incident which led to his suspension.

55. Defendant Anthony Baez is recorded admitting his wrongdoing.

56. As a result of the acts and conduct of Defendants, the disabled child of the

   Plaintiffs, John Doe, has suffered severe emotional distress in addition to other

   injuries.

57. John Doe’s loss is irreparable because it will be impossible to restore a stable

   emotional state prior to his rights being violated by Defendants.

58. As a result of the acts and conduct of Defendants, Plaintiffs have been injured

   because of Defendants’ inability to protect their child within the public school

   environment and cannot assure their child that he will not be subjected to

   further acts and conduct which have exacerbated his fear and anxiety.

59. The acts and conduct of Defendants Parma City School District and Anthony

   Baez caused pain and suffering by their deliberate indifference to the rights of a

   disabled child and in derogation of the Fourth Amendment rights of John Doe

   and the plaintiffs.


                                      Count III

    CLAIMS ARISING OUT OF DEFENDANT PARMA CITY SCHOOL
                 DISTRICT’S FAILURE TO TRAIN



                                                                           9|Page
    Case: 1:19-cv-02294 Doc #: 1 Filed: 10/01/19 10 of 15. PageID #: 10



60. Plaintiffs reassert the foregoing allegations and incorporate them by reference

   as if fully set forth herein.

61. Defendant Parma City School District is obligated to train and enforce policies

   of and for its SROs to ensure that citizens are not subjected to inappropriate

   and abusive police misconduct based on disability, ethnicity or for any other

   reason.

62. Defendant Parma City School District is obligated to ensure that its SROs

   understand the consequences of police misconduct and use of excessive or

   inappropriate unreasonable force

63. Defendant Parma City School District is obligated to be educated about the

   rights of children and their right not to be wrongfully detained, harassed and

   battered by its SROs.

64. Defendant Parma City School District knew or should have known that the

   training of Baez and Santora was inadequate based upon their backgrounds.

65. The acts and conduct of the Parma City School District in failing to ensure that

   Baez and Santora were not adequately trained as SROs arose out of the

   deliberate indifference and was in wanton and reckless disregard of the rights

   and feelings of the plaintiffs and their child.

66. As a result of the failure of Defendant Parma City School District to adequately

   provide sufficient training concerning the rights of diverse children and those



                                                                         10 | P a g e
    Case: 1:19-cv-02294 Doc #: 1 Filed: 10/01/19 11 of 15. PageID #: 11



   with disabilities, the child of the plaintiffs has suffered and will continue to

   suffer substantial emotional distress, physical pain and suffering.

67. The acts and conduct of Defendants have been in wanton and reckless

   disregard of the rights and feelings of plaintiffs and their child.

                                      Count IV

    INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

68. Plaintiffs reassert the foregoing allegations and incorporate them by reference

   as if fully set forth herein.

69. Being physically restrained by an SRO of Defendant Parma City School District

   under color of state law would be a traumatizing and disturbing experience for

   any child and was so for John Doe.

70. Having a SRO spray a juice box in the face of a disabled child and on the body

   of a disabled child would be a traumatizing and disturbing experience for any

   child and was so for John Doe.

71. When an SRO, an adult police officer who holds a position of trust and

   authority over children, drinks out of a child’s juice box then sprays it in the

   child’s face, finds the event humorous, then makes factual misrepresentations

   about the event, it demonstrate an intention to injure and to inflict emotional

   and mental distress of severe consequence.




                                                                         11 | P a g e
    Case: 1:19-cv-02294 Doc #: 1 Filed: 10/01/19 12 of 15. PageID #: 12



72. Defendant Anthony Baez engaged in the intentional infliction of serious

   emotional and mental distress because he knew that John Doe was a disabled

   child and believed him to be Arab-American.

73. SROs routinely referred to John Doe as “DACA” in a pejorative manner.

74. By wrongfully restraining John Doe, drinking out of his juice box and spraying

   him, Defendant Anthony Baez knew it would result in serious emotional and

   mental distress inflicted by him.

75. Defendant Anthony Baez knew his conduct would inflict serious emotional

   and mental injury on a child.

76. When John Doe accused Baez of spraying him, Baez reported the incident

   untruthfully despite his duty to do the opposite.

77. Defendant’s actions exceed all reasonable bounds of decency and is intolerable

   in a civilized community.

78. Defendant’s actions proximately caused John Doe’s emotional injury,

   psychological injury and loss of quality of life.

79. The mental anguish suffered by John Doe is serious, consequential and should

   not have to be endured by any child seeking to attend school in a safe

   environment.

80. The acts and conduct of Defendants were intentional, malicious and in wanton

   and reckless disregard of the rights and feelings of John Doe.



                                                                        12 | P a g e
     Case: 1:19-cv-02294 Doc #: 1 Filed: 10/01/19 13 of 15. PageID #: 13



 81. The acts and conduct of the Defendants were undertaken with deliberate

    indifference.

 82. John Doe has sustained significant emotional injuries arising out of the

    Defendants’ unlawful actions.

                                        Count V
DEPRIVATION OF RIGHTS TO BE FREE FROM PHYSICAL ASSAULT
                    AND BATTERY

 83. Plaintiffs reassert the foregoing allegations and incorporate them by reference

    as if fully set forth herein.

 84. Defendant Anthony Baez, while detaining John Doe, sprayed a juice box

    directly in his face and on his body.

 85. The juice box being sprayed made John Doe gasp and feel further endangered

    for his safety.

 86. As a result of the acts and conduct of Defendant Baez, personally and under

    color of state law, John Doe suffered physical and emotional injury which he

    continues to endure and for which Defendants are responsible.

 87. Defendant Parma City School District continues to be deliberately indifferent

    to the suffering caused by Defendant Anthony Baez.

 88. The acts and conduct of the Defendants were intentional, malicious and in

    wanton and reckless disregard of the rights and feelings of John Doe.




                                                                            13 | P a g e
       Case: 1:19-cv-02294 Doc #: 1 Filed: 10/01/19 14 of 15. PageID #: 14



WHEREFORE, Plaintiffs urge this Court to grant the following relief:

            A. Declare that the acts and conduct of the Defendants
               constitute violations of the Fourteenth Amendment to
               the Constitution of the United States and the Fourth
               Amendment to the Constitution of the United States
               and the Civil Rights Act of 1871, 42 U.S.C. §1983, and

            B. Permanently      enjoin    the    Defendants,     their
               representatives and all others working in concert with
               them from engaging in the future in the actions which
               have the purpose or effect of depriving citizens of
               rights insured under the Fourth Amendment and the
               Fourteenth Amendment to the Constitution of the
               United States, the Civil Rights Act of 1871, 42 U.S.C.
               §1983;

            C. Grant to the Plaintiffs and against the Defendants
               appropriate compensatory damages;

            D. Grant to Plaintiffs against Defendant, Anthony Baez,
               appropriate compensatory, exemplary and punitive
               damages;

            E. Grant to the Plaintiffs and against Defendants a
               reasonable attorney fee and costs as provided by federal
               statute;

            F. Grant any additional relief the Court deems just,
               equitable and in the public interest.




                                                                          14 | P a g e
        Case: 1:19-cv-02294 Doc #: 1 Filed: 10/01/19 15 of 15. PageID #: 15



    s/Avery Friedman                               s/Jared S. Klebanow
   Avery Friedman (0006103)                      Jared S. Klebanow (0092018)
   AVERY FRIEDMAN & ASSOCIATES                   KLEBANOW LAW, LLC
   701 The City Club Building                    701 The City Club Building
   850 Euclid Avenue                             850 Euclid Avenue
   Cleveland, Ohio 44114                         Cleveland, Ohio 44114
   P: (216) 621-9282                             P: (216) 621-8230
   F: (216) 621-9283                             jklebanow@klebanowlaw.com
   avery@lawfriedman.com

                                  Attorneys for Plaintiffs




                           JURY DEMAND

Plaintiffs hereby demand trial by jury.

                                                  /s/Jared Klebanow
                                                 Jared Klebanow




                                                                           15 | P a g e
